 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          RAMPAGE ENTERTAINMENT LLC,
 8                                   Plaintiff,
                                                              C19-586 TSZ
 9                v.
                                                              MINUTE ORDER
10        AKTHAR SHERANI, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)        The Court GRANTS the parties’ request to extend the joint status report
14
                       and initial disclosure deadline to October 31, 2019, docket no. 15.
15          (2)        On or before October 31, 2019, the parties shall file initial disclosures
                       pursuant to FRCP 26(a)(1) and a combined joint status report and discovery
16                     plan as required by FRCP 26(f). No further extensions will be granted.
17          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 15th day of October, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
